Citation Nr: 1221183	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-27 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, rated as 10 percent disabling for the period prior to April 29, 2011 and 40 percent disabling for the period beginning on April 29, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1980 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which denied the Veteran's claim for an increased rating for a lumbosacral strain.

By way of a September 2011 rating action, a Decision Review Officer (DRO) assigned a 40 percent rating for the Veteran's lumbosacral strain, effective April 29, 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a February 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has alleged experiencing pain that radiated into his extremities and testified during his February 2012 hearing that he did not recall undergoing nerve conduction testing.  An April 2011 VA examination noted the Veteran's subjective complaints regarding the radiation of pain along the medial and lateral aspect of the lower extremities and a physical examination revealed no sensory impairments in the lower extremities; electromyography or nerve conduction studies were not conducted.  A new VA examination is required to determine whether the Veteran suffers from any nerve impairments in the lower extremities which are attributable to his service connected lumbar spine disability.

During his February 2012 hearing, the Veteran also testified that he received treatment every two months or so over the past five to six years from Dr. K. H.  The Veteran submitted an appropriate authorization form to allow VA to obtain these records in May 2011.  He also indicated on this completed authorization form that he received treatment from this provider beginning in 2007.  A review of the claims file reveals copies of various radiological tests ordered by Dr. K. H., but was otherwise negative for such treatment records.  VA should attempt to obtain these records on remand.  See 38 C.F.R. § 3.159(e)(2).  

In addition, a review of the claims file reveals that the Veteran received regular treatment for his lumbar spine disability as well as physical therapy at VA.  The April 2011 VA examiner cited to VA treatment records dated in March 2010 and January 2011.  VA treatment records dated through December 2009 are located in the claims file and there are no electronic medical records.  VA should obtain these records on remand.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the RO/AMC shall obtain the Veteran's private treatment records from Dr. Kenneth Hoellein as identified by the Veteran.  Radiographic records dated between July 2010 and April 2011 are located in the claims file.  The Veteran should be advised that that he may be required to complete a new authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should obtain the Veteran's updated VA treatment records.  Treatment records dated through December 2009 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  Following the completion of the above development, the RO/AMC should afford the Veteran VA orthopedic and neurological examinations to determine the current severity of his service-connected lumbar spine disability and lower extremity disabilities.  All appropriate tests and studies should be performed, including EMG or NCS testing to assess neurological impairment.  The examiner should review the Veteran's claims file and note such a review in any examination report.

The examiner should address whether the Veteran has developed any neurologic abnormality (such as radiculopathy, peripheral neuropathy or sensory impairment) that can be associated with the service-connected lumbar spine disorder.  If so, please state the neurologic diagnosis or diagnoses; and, if any, identify the specific extremity or extremities involved.  This determination should also be expressed, if feasible, in terms of mild, moderate, or severe for each such extremity affected by radiculopathy, peripheral neuropathy, or sensory impairment.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


